DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 5/21/2020 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.           Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 12, line 18, “the core” should be changed to --- the core structural material ---. 
          Regarding claim 22, line 20, “the core” should be changed to --- the core structural material ---. 

Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.         Claims 12-31 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
             Regarding claim 12, the phrase “wherein each layer of the at least one first planar layer and the second planar layer have first and second planar boundaries separated from one another by a thickness of the respective layer” is indefinite because it is unclear what the layer is being regarded as “the respective layer”. In line 23, “the intermediated level” has not been recited previously, therefore this term is indefinite. It is unclear to the reader that the term “the intermediated level” is intended to be the same or difference the term “a planar boundary level”. Clarification is required.
          Claims 13-31 are also rejected as they inherit the deficiencies in claim 12.
           Regarding claim 22, in line 3, “the body portion” has not been recited previously, therefore this term is indefinite.  The phrase “wherein each layer of the at least one first planar layer and the second planar layer have first and second planar boundaries separated from one another by a thickness of the respective layer” is indefinite because it is unclear what the layer is being regarded as “the respective layer”. In line 25, “the intermediated level” has not been recited previously, therefore this term is indefinite. It is unclear to the reader that the term “the intermediated level” is intended to be the same or difference the term “a planar boundary level”. Clarification is required.
          Claims 23-31 are also rejected as they inherit the deficiencies in claim 22.

                                                                Examiner Notes
5.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
6.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.      Claims 12 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fjelstad et al. (US Pat. 6586955; hereinafter “Fjelstad”).
         Regarding claim 12, Fjelstad discloses, in Figs. 12-19, an electronic contact element (an probe apparatus as shown in Figs. 12-14), comprising:          a) a first tip (a probe tip 110); and          b) a body portion (a combination of layers 112, 120 128) with the first tip (110) joined to the body portion (see Figs. 12-14);          wherein the first tip and the body portion, as a whole, comprise at least one first planar layer (120) joined to a second planar layer (128), wherein each layer of the at least one first planar layer (120) and the second planar layer (128) have first and second planar boundaries separated from one another by a thickness of the respective layer, wherein each of the first and second boundaries are substantially planar and parallel to one another (see annotated Fig. 13 below),             wherein a boundary of one of the at least one first planar layer joins the first boundary of the second planar layer (Fig. 13 shows a lower boundary of the first layer 120 joined with an upper boundary of the second layer 128), wherein the second layer comprises a core structural material (118) and a shell structural material (the core element 118 is surrounded by a material 128a, the 128a is considered as a shell structural material, see annotated Fig. 13), wherein both the core (118) and shell structural materials (128a) are located at the first boundary of the second layer (see annotated Fig. 13); wherein the core structural material (118) has side walls (side walls are outer surfaces of the core element 118) and has a planar intermediate surface (top and bottom surfaces of the core 118) that is located between, and parallel to, the first and second boundaries of the second layer (see annotated Fig. 13), wherein the core structural material (118) is bounded by the shell structural material (128a) located between the core and the second boundary of the second layer and is also bounded along at least a portion of core structural material sides by the shell structural material (see annotated Fig. 13), wherein the shell structural material on the sides of the core structural material does not include a planar boundary level that is coplanar with the intermediate surface of the intermediate level (the annotated Fig. 13 shows the shell material 128 on the vertical sides of the core element 118 is not coplanar with the top or bottom surface of the core element 118), and            wherein the core structural material and the shell structural material are different materials (the core 118 is made of a conductive material and the shell 128a is made of a polymer material).

    PNG
    media_image1.png
    311
    705
    media_image1.png
    Greyscale


         Regarding claim 22, Fjelstad discloses, in Figs. 12-19, an electronic contact element (an probe apparatus as shown in Figs. 12-14), comprising:
          a) a first tip (a probe tip 110); and
          b) a body region (a combination of layers 112, 120 128) with the first tip (110) joined to the body portion;
           wherein the first tip and the body portion, as a whole, comprise at least one first planar layer (120) joined to a second planar layer (128), wherein each layer of the at least one first planar layer and the second planar layer have first and second planar boundaries separated from one another by a thickness of the respective layer, wherein each of the first and second boundaries are substantially planar and parallel to one another (see annotated Fig. 13 below),            wherein a boundary of one of the at least one first planar layer joins the first boundary of the second planar layer (Fig. 13 shows a lower boundary of the first layer 120 joined with an upper boundary of the second layer 128),           wherein the second layer comprises at least one core structural material (118) and at least one shell structural material (the core element 118 is surrounded by a material 128a, the 128a is considered as a shell structural material, see annotated Fig. 13), wherein, at least one of the at least one core structural material (118) and at least one of the at least one shell structural material (128a) are located at the first boundary of the second layer (see annotated Fig. 13); wherein at least one of the at least one core structural material has side walls (side walls are outer surfaces of the core element 118) and has a planar intermediate surface (top and bottom surfaces of the core 118) that is located between, and parallel to, the first and second boundaries of the second layer (see annotated Fig. 13),             wherein at least one of the at least one core structural material (118) is bounded by at least one of the at least one shell structural material (128) that is located between the core and the second boundary of the second layer and is also bounded along at least a portion of core structural material sides by at least one of the at least one shell structural material (see annotated Fig. 13),            wherein the at least one shell structural material on the sides of the core structural material does not include a planar boundary level that is coplanar with the intermediate surface of the intermediate level (the annotated Fig. 13 shows the shell material 128 on the vertical sides of the core element 118 is not coplanar with the top or bottom surface of the core element 118).


8.      Claims 12 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrarca et al. (US Pat. 6268261; hereinafter “Petrarca”).
         Regarding claim 12, Petrarca discloses, in Figs. 15-21, an electronic contact element (a multi-layer semiconductor circuit 25 having a plurality of electrically conductive lines used for electrical contacts, see Fig. 21), comprising:          a) a first tip (an end of one of conductive lines 36’’); and          b) a body portion (a combination of layers 30-31, see annotated Fig. 21) with the first tip joined to the body portion (see annotated Fig. 21);          wherein the first tip and the body portion, as a whole, comprise at least one first planar layer (30) joined to a second planar layer (31, see annotated Fig. 21), wherein each layer of the at least one first planar layer (120) and the second planar layer (128) have first and second planar boundaries separated from one another by a thickness of the respective layer, wherein each of the first and second boundaries are substantially planar and parallel to one another (see annotated Fig. 21),             wherein a boundary of one of the at least one first planar layer joins the first boundary of the second planar layer (the annotated Fig. 21 shows an upper boundary of the first layer 30 joined with a lower boundary of the second layer 31), wherein the second layer comprises a core structural material (36’’) and a shell structural material (60), wherein both the core (36’’) and shell structural materials (60) are located at the first boundary of the second layer (see annotated Fig. 21); wherein the core structural material (36’’) has side walls (side walls are outer surfaces of the core element 36’’) and has a planar intermediate surface (top and bottom surfaces of the core 36’’) that is located between, and parallel to, the first and second boundaries of the second layer (see annotated Fig. 21), wherein the core structural material (36’’) is bounded by the shell structural material (60) located between the core and the second boundary of the second layer and is also bounded along at least a portion of core structural material sides by the shell structural material (see annotated Fig. 21), wherein the shell structural material on the sides of the core structural material does not include a planar boundary level that is coplanar with the intermediate surface of the intermediate level (the annotated Fig. 21 shows the shell material 60 on the vertical sides of the core element 36’’ is not coplanar with the top or bottom surface of the core element 36’’), and            wherein the core structural material and the shell structural material are different materials (the shell 60 is a single adhesion-promotion barrier; and the core 36’’ is a conductive metal).
 
    PNG
    media_image2.png
    354
    795
    media_image2.png
    Greyscale


         Regarding claim 22, Petrarca discloses, in Figs. 15-21, an electronic contact element (a multi-layer semiconductor circuit 25 having a plurality of electrically conductive lines used for electrical contacts, see Fig. 21), comprising:
          a) a first tip (an end of one of conductive lines 36’’); and
          b) a body region (a combination of layers 30-31, see annotated Fig. 21) with the first tip joined to the body portion;
           wherein the first tip and the body portion, as a whole, comprise at least one first planar layer (30) joined to a second planar layer (31, see annotated Fig. 21), wherein each layer of the at least one first planar layer and the second planar layer have first and second planar boundaries separated from one another by a thickness of the respective layer, wherein each of the first and second boundaries are substantially planar and parallel to one another (see annotated Fig. 21),            wherein a boundary of one of the at least one first planar layer joins the first boundary of the second planar layer (the annotated Fig. 21 shows an upper boundary of the first layer 30 joined with a lower boundary of the second layer 31),           wherein the second layer comprises at least one core structural material (36’’) and at least one shell structural material (60), wherein, at least one of the at least one core structural material (36’’) and at least one of the at least one shell structural material (60) are located at the first boundary of the second layer (see annotated Fig. 21); wherein at least one of the at least one core structural material has side walls (side walls are outer surfaces of the core element 36’’) and has a planar intermediate surface (top and bottom surfaces of the core 36’’) that is located between, and parallel to, the first and second boundaries of the second layer (see annotated Fig. 21),             wherein at least one of the at least one core structural material (36’’) is bounded by at least one of the at least one shell structural material (60) that is located between the core and the second boundary of the second layer and is also bounded along at least a portion of core structural material sides by at least one of the at least one shell structural material (see annotated Fig. 21),            wherein the at least one shell structural material on the sides of the core structural material does not include a planar boundary level that is coplanar with the intermediate surface of the intermediate level (the annotated Fig. 21 shows the shell material 60 on the vertical sides of the core element 36’’ is not coplanar with the top or bottom surface of the core element 36’’).

Claim Rejections - 35 USC § 103
9.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.     Claims 13, 15-18, 23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fjelstad in view of Smith et al. (US Pat. 5613861; hereinafter “Smith”).
        Regarding claims 13 and 23, Fjelstad discloses the electronic contact element of claim 12, except for explicitly specify that wherein the electronic contact element comprises a spring probe and the body portion comprises a compliant spring region.
         Smith discloses an electronic contact element (15, in Figs. 8-9) comprises a spring probe and the body portion comprises a compliant spring region (see at least in Col. 5 lines 3-30).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the probe contact Fjelstad by having a spring probe and the body portion comprises a compliant spring region as taught by Smith for purpose of eliminating need to create uniform solder bumps or uniform contact pressure, and permits fine pitch contact arrays.
        Regarding claims 15 and 25, Fjelstad and Smith disclose the electronic contact element of claim 13, except for explicitly specifying that wherein the at least one first layer comprises a first structural material which is the same material as the shell structural material.          However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the same structure material for the first layer material and the shell structure material in order to meet the system specification and requirement, since it has been held to be within the general skill  of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
        Regarding claims 16 and 26, Fjelstad and Smith disclose the electronic contact element of claim 13, Fjelstad discloses wherein the at least one first layer comprises at least two first layers that are joined to one another (a contact layer and a substrate layer).
        Regarding claims 17 and 27, Fjelstad and Smith disclose the electronic contact element of claim 13 wherein the bounding along at least a portion of the core structural material sides provides full encapsulation of the sides of the core structural material (see Fig. 13 of Fjelstad).
        Regarding claims 18 and 28, Fjelstad and Smith disclose the electronic contact element of claim 13, Fjelstad further teaches wherein the first tip and the body portion, as a whole, additionally comprise at least one third planar layer (112) of structural material with at least one of the at least one third planar layer of structural material joined to the second boundary of the second layer (see Fig. 13).
11.     Claims 13, 21, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Petrarca in view of Smith et al. (US Pat. 5613861; hereinafter “Smith”).
        Regarding claims 13 and 23, Petrarca discloses the electronic contact element of claim 12, except for explicitly specify that wherein the electronic contact element comprises a spring probe and the body portion comprises a compliant spring region.
         Smith discloses an electronic contact element (15, in Figs. 8-9) comprises a spring probe and the body portion comprises a compliant spring region (see at least in Col. 5 lines 3-30).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the probe contact Petrarca by having a spring probe and the body portion comprises a compliant spring region as taught by Smith for purpose of eliminating need to create uniform solder bumps or uniform contact pressure, and permits fine pitch contact arrays.
        Regarding claims 21 and 31, Petrarca and Smith discloses the electronic contact element of claim 13, Petrarca further teaches wherein the core structural material comprises a material selected from the group consisting of: (1) nickel (Ni), (2) copper (Cu), (3) beryllium copper (BeCu), (4) nickel phosphor (Ni-P), (5) tungsten (W), (6) aluminum copper (Al-Cu), (7) steel, (8) P7 alloy, (9) palladium, (10) molybdenum, (11) manganese, (12) brass, (13) chrome, (14) chromium copper (Cr-Cu), (15) gold (Au), (16) silver (AG), (17) nickel-cobalt (Ni-Co), (18) palladium-cobalt (Pd- Co), and (19) tin (Sn), and wherein the shell structural material comprises a material selected from the group consisting of: (1) nickel (Ni), (2) copper (Cu), (3) beryllium copper (BeCu), (4) nickel phosphor (Ni-P), (5) tungsten (W), (6) aluminum copper (Al-Cu), (7) steel, (8) P7 alloy, (9) palladium, (10) molybdenum, (11) manganese, (12) brass, (13) chrome, (14) chromium copper (Cr-Cu), (15) gold (Au), (16) silver (AG), (17) nickel-cobalt (Ni-Co), (18) palladium-cobalt (Pd-Co), and (19) tin (Sn) (see Col. 5 line 60 to Col. 6 line 25).

12.     Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fjelstad in view of Smith and further in view of Mathieu et al. (US Pat. US 6268015; hereinafter “Mathieu”).         Regarding claims 14 and 24, Fjelstad and Smith disclose the electronic contact element of claim 13, except for specifying that additionally comprising a second tip that is joined to the body portion on an opposite side relative to the first tip.
          Mathieu discloses a spring contact, in Fig. 23, comprising a second tip (a tip of a probe 472) that is joined to a body portion (a substrate 480) on an opposite side relative to a first tip (a first tip of a probe 471 positioned on the left side of the body portion 480 and the tip of the probe 472 positioned on the right side of the body portion 480, the left side is opposite to the right side).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the probe contact Fjelstad by having a second tip that is joined to the body portion on an opposite side relative to the first tip as taught by Mathieu, in order to meet the system design and specification requirement. 
13.     Claims 19-20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fjelstad in view of Smith and further in view of Cohen (US Pat. US 6027630; hereinafter “Cohen”).         Regarding claims 19-20 and 29-30, Fjelstad and Smith disclose the electronic contact element of claim 13, except for specifying that wherein the shell structural material comprises an electrodeposited material, and the core structural material comprises an electrodeposited material.
           Cohen discloses, in Figs. 15a-15b, a core structure material (238) and a shell structural material, wherein the core and shell structural materials comprising an electrodeposited material (see Col. 9 lines 62 to Col. 10 line 8 and claim 13).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the probe contact Fjelstad by having the core and shell structural materials comprising an electrodeposited material as taught by Cohen, in order to meet the system design and specification requirement. 
       

Prior Art of Record
14.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Wood (U.S Pat. 6773938) discloses a method of manufacturing probe cards (see specification for more details).              Kwon (U.S Pat. 5070297) discloses a wafer integrated circuit testing device (see specification for more details).

Conclusion
15.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
7/30/2022